The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
A charging apparatus for simultaneously charging multiple mobile devices, comprising: first and second charging units supported by the base and having at least one electrical port electrically coupled to a battery in each unit and configured to supply the electrical power stored in the battery to a mobile device. The second charging unit and then the first charging unit are removable in series from the base and are electrically uncoupled from the electrical power source and the base for use as individually portable charging units. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649